          CASE 0:21-cv-00748-JRT-LIB Doc. 4 Filed 03/22/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA
                             Civil No. 21-cv-748 (DWF/LIB)

PAUL HANSMEIER,

              Plaintiff,                         MEMORANDUM IN SUPPORT OF
                                                 MOTION TO CONSOLIDATE
                                                 CASES

DAVID MACLAUGHLIN, BENJAMIN
LANGER, ANDERS FOLK; and
DI MA CORPORATION,

              Defendants.

                                       Introduction

       Defendants David MacLaughlin, Benjamin Langner, and W. Anders Folk (“Federal

Defendants”) hereby move the Court pursuant to Federal Rule of Procedure 42(a) to

consolidate this matter, Hansmeier v. MacLaughlin, et al., No. 21-cv-748 (DWF/LIB) (D.

Minn.), with the prior-filed and previously consolidated cases of Hansmeier v.

MacLaughlin, et al., No. 20-cv-2155 (JRT/LIB) (D. Minn.), and Hansmeier v.

MacLaughlin, et al., No. 20-cv-2156 (JRT/LIB) (D. Minn.). The court should consolidate

this matter with the prior-filed and previously consolidated cases and allow all three cases

to proceed before Chief Judge Tunheim.

                                        Argument

       Pro se plaintiff Paul Hansmeier commenced an action against the Federal

Defendants via delivery of a copy of the Summons and Complaint on the U.S. Attorney’s

Office in Minneapolis, Minnesota, on March 16, 2021. Hansmeier appeared to plead

claims against the Federal Defendants, as well as Di Ma Corporation, in a complaint dated
          CASE 0:21-cv-00748-JRT-LIB Doc. 4 Filed 03/22/21 Page 2 of 3




March 9, 2021; those claims were removed and constitute the complaint in Hansmeier v.

MacLaughlin, et al., No. 21-cv-748(DWF/LIB) (D. Minn.) (JRT/LIB) (filed March 22,

2021) (“Hansmeier III”). Hansmeier has previously alleged related claims in two cases

that have previously been removed and consolidated. See Order to Consolidate Cases,

Hansmeier v. MacLaughlin, et al., No. 20-cv-2155, Dkt. 24 (D. Minn. Dec. 8, 2020)

(consolidating Hansmeier v. MacLaughlin, et al., No. 20-cv-2155 (JRT/LIB) (D. Minn.)

(“Hansmeier I”), and Hansmeier v. MacLaughlin, et al., No. 20-cv-2156 (JRT/LIB) (D.

Minn.) (“Hansmeier II”).

       Under Rule 42(a)(2), a court may consolidate actions that “involve a common

question of law or fact.” Fed. R. Civ. P. 42(a)(2). Consolidation is appropriate where the

actions involve “common parties, overlapping legal issues, and related factual scenarios,

and the consolidation itself [does] not cause unfair prejudice.” Horizon Asset Mgmt. Inc.

v. H&R Block, Inc., et al., 580 F.3d 755, 768 (8th Cir. 2009). “District courts enjoy

substantial discretion in deciding whether and to what extent to consolidate cases.” Hall

v. Hall, 138 S. Ct. 1118, 1131 (2018). The court considers “judicial efficiency as well as

preventing unnecessary duplication of efforts and expense by the parties” in considering

consolidation. Adedipe v. U.S. Bank, Nat’l Assoc., et al., Nos. 13-cv-2687, 13-cv-2944,

2014 WL 835174, *2 (D. Minn. Mar. 4, 2014).

       Here, such factors support consolidation. Hansmeier’s claims in all three matters

exhibit substantial legal and factual overlap.   All complaints seek declaratory judgments

that the mail fraud, wire fraud, and extortion statutes (18 U.S.C. §§ 1341, 1343, 1951) are

unconstitutional, and all complaints seek injunctive relief to prevent the Federal

                                             2
          CASE 0:21-cv-00748-JRT-LIB Doc. 4 Filed 03/22/21 Page 3 of 3




Defendants from enforcing these statutes against Hansmeier. Indeed, the complaint in the

most recently filed matter is nearly identical to the amended complaint filed in Hansmeier

I. Consolidation would serve the interests of judicial economy, diminish confusion, and

prevent duplicative briefing in these legally and factually related matters.

                                        Conclusion

       For the foregoing reasons, this matter, Hansmeier v. MacLaughlin, et al., No. 21-

cv-748 (DWFLIB) (D. Minn.), should be consolidated with Hansmeier I and Hansmeier

II, and all three cases should proceed before Chief Judge Tunheim.

                                                  Respectfully submitted,

Dated: March 22, 2021                             W. ANDERS FOLK
                                                  Acting United States Attorney

                                                  s/ Kristen E. Rau

                                                  BY: KRISTEN E. RAU
                                                  Assistant United States Attorney
                                                  Attorney ID No. 0397907
                                                  600 United States Courthouse
                                                  300 South Fourth Street
                                                  Minneapolis, MN 55415
                                                  Phone: 612-759-3180
                                                  Email: Kristen.Rau@usdoj.gov




                                              3
